Execution Version


MASTER FRAMEWORK AGREEMENT
This MASTER FRAMEWORK AGREEMENT (this “Framework Agreement”), is made and
entered into as of February 13, 2018 (the “Effective Date”), by and among:
Coöperatieve Rabobank, U.A., New York Branch, a Dutch coöperatieve acting
through its New York Branch (“Rabobank”) and The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch, a Japanese banking corporation acting through its New
York Branch (“BTMU”), as purchasers (collectively, the “Buyers”);
Rabobank, as Buyers’ agent (in such capacity, “Agent”); and
PHI Financial Services, Inc., an Iowa corporation (“Seller”).
Each of Agent, Buyers and Seller may also be referred to herein individually as
a “Party”, and collectively as the “Parties”.
RECITALS
WHEREAS, Buyers have agreed to provide Seller with a facility under which Buyers
and Seller will enter into certain sale and repurchase agreements with respect
to Eligible Farmer Loans owned by Seller.
AGREEMENT
NOW, THEREFORE, in consideration of the mutual covenants, agreements and
conditions set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties agree as
follows:
1.    Interpretation.
1.1    Definitions. All capitalized terms used in this Framework Agreement
(including its recitals and Schedules) shall, unless defined herein, have the
respective meanings set forth in Schedule 1 hereto.
1.2    Construction.
(a)    The headings and sub-headings in this Framework Agreement shall not
affect its interpretation. References in this Framework Agreement to Sections
and Schedules shall, unless the context otherwise requires, be references to
Sections of, and Schedules to, this Framework Agreement.
(b)    Words denoting the singular number only shall include the plural number
also and vice versa; words denoting one gender only shall include the other
genders and words denoting persons shall include firms and corporations and vice
versa.
(c)    References to a Person are also to its permitted successors or assigns.


        



--------------------------------------------------------------------------------




(d)    References in this Framework Agreement to any agreement or other document
shall be deemed also to refer to such agreement or document as amended or varied
or novated from time to time.
(e)    References to an amendment include a supplement, novation, restatement or
re-enactment and amend and amended (or any of their derivative forms) will be
construed accordingly.
(f)    Reference to a time of day is a reference to New York City time.
(g)    “Include”, “includes” and “including” shall be deemed to be followed by
the words “without limitation.”
(h)    “Hereof”, “hereto”, “herein” and “hereunder” and words of similar import
when used in this Framework Agreement refer to this Framework Agreement as a
whole and not to any particular provision of this Framework Agreement.
(i)    References to a “writing” or “written” include any text transmitted or
made available on paper or through electronic means.
(j)    References to “$”, U.S. Dollars or otherwise to dollar amounts refer to
the lawful currency of the United States.
(k)    References to a law include any amendment or modification to such law and
any rules and regulations issued thereunder, whether such amendment or
modification is made, or issuance of such rules and regulations occurs, before
or after the Effective Date.
2.    Transaction Agreements.
2.1    Agreements to be Executed at the Closing. Concurrently with this
Framework Agreement, the Parties intend to execute the following additional
agreements (together with this Framework Agreement and each subsequent
Confirmation entered into during the Facility Term subsequent to the Closing,
the “Transaction Agreements”) to which they are party:
(a)    the Master Repurchase Agreement among Seller and the Buyers;
(b)    the Fee Letter among Seller and Buyers;
(c)    the Side Letter between Seller and Agent; and
(d)    the Guaranty.
2.2    Definitions. When used in any Transaction Agreement, capitalized terms
not otherwise defined therein will, to the extent defined herein, have the
meanings set forth in this Framework Agreement (including Schedule 1).




2

--------------------------------------------------------------------------------




3.    Closing; Closing Deliveries.
3.1    Closing. Subject to the terms and conditions of this Framework Agreement,
the transactions contemplated in this Framework Agreement to occur concurrently
with the execution hereof (other than the entry into any Confirmations) will
take place at a closing (the “Closing”) to be held on the Effective Date at a
mutually agreeable location or by the exchange of electronic documentation.
3.2    Seller Closing Deliverables. At the Closing or prior to the Closing,
Seller will deliver, or cause to be delivered, to each Buyer:
(a)    an executed counterpart to each of the Transaction Agreements (other than
any Confirmations) to which it is a party;
(b)    an executed counterpart of Guarantor to the Guaranty;
(c)    a certificate of the Secretary or an Assistant Secretary of Seller, dated
the Effective Date, certifying as to (i) the incumbency of the officers of
Seller executing the Transaction Agreements, (ii) attached copies of Seller’s
articles of incorporation and bylaws; and (iii) copies of all corporate
approvals and consents of Seller that are required by it in connection with
entering into, and the exercise of its rights and the performance of its
obligations under, the Transaction Agreements;
(d)    a certificate of the Secretary or an Assistant Secretary of Guarantor,
dated the Effective Date, certifying as to (i) the incumbency of the officer(s)
of Guarantor executing the Guaranty, (ii) attached copies of Guarantor’s
certificate of incorporation and bylaws; and (iii) copies of all corporate
approvals and consents of Guarantor that are required by it in connection with
entering into, and the exercise of its rights and the performance of its
obligations under, the Guaranty;
(e)    a customary legal opinion or opinions with respect to Seller opining on
existence, due authorization and execution, absence of conflicts with
Organizational Documents, binding nature of obligations, absence of violations
of Law and no consents under Law; and
(f)    a customary legal opinion or opinions with respect to Guarantor opining
on existence, due authorization and execution, absence of conflicts with
Organizational Documents, binding nature of obligations, absence of violations
of Law and no consents under Law.
3.3    Buyer Closing Deliverables. At the Closing or prior to the Closing, each
Buyer will deliver to Seller and each other Buyer an executed counterpart to
each of the Transaction Agreements (other than any Confirmations) to which it is
a party.
3.4    Agent Closing Deliverables. At the Closing or prior to the Closing, Agent
shall provide to Seller, an executed copy of IRS Form W-8IMY, indicating on Part
VI that Agent is a U.S. branch of a foreign bank described in United States
Department of Treasury Regulations section 1.1441-1(b)(2)(iv)(A) agreeing to be
treated as a U.S. person for purposes of withholding on payments under the
Transaction Agreements.


3

--------------------------------------------------------------------------------




3.5    Seller Initial Transaction Deliverables. On or prior to the Purchase Date
for the initial Transaction hereunder, Seller will deliver, or cause to be
delivered, to each Buyer:
(a)    results of a UCC lien search with respect to Seller for the State of Iowa
as of a date not more than seven (7) days prior to the Closing;
(b)    fully prepared UCC-1 financing statements reflecting the Security
Interests granted by Seller under the Master Repurchase Agreement; and
(c)    a customary legal opinion or opinions, in form and substance reasonably
satisfactory to Agent, with respect to creation and perfection of security
interests.
4.    Transactions.
4.1    Requests for Transactions.
(a)    Transaction Notices. Seller may, from time to time during the Facility
Term, deliver a written notice, substantially in the form attached hereto as
Exhibit A and including a fully-completed proposed Portfolio Schedule (a
“Transaction Notice”) to Agent requesting that Buyers enter into a Transaction
on a Monthly Date (or, if Seller elects to terminate a Transaction pursuant to
Paragraph 3(c)(ii) of Annex I to the Master Repurchase Agreement, on the
effective date of such termination). Such notice shall be delivered to Agent not
less than four (4) Business Days prior to the proposed Purchase Date for such
proposed Transaction (or such later date as may be consented to by Agent, which
consent may be conditioned on the consent of the Buyers). Subject to the terms
and conditions set forth herein and in the other Transaction Agreements, each
Buyer agrees severally, and not jointly, to enter into such Transactions with
Seller up to its respective Individual Commitment Amount as of the applicable
Purchase Date.
(b)    Confirmation Process. Within one (1) Business Day of its receipt of a
Transaction Notice, Agent shall deliver a fully completed draft Confirmation
with respect to the proposed Transaction, attaching the related proposed
Portfolio Schedule provided by Seller pursuant to Section 4.1(a). In the event
Seller and Agent disagree with respect to any portion of the draft Confirmation
or the proposed Portfolio Schedule or in the event Agent determines in good
faith that any applicable Transaction Conditions are not, or will not be,
satisfied as of the relevant Purchase Date, Seller or Agent (as applicable)
shall promptly notify the other of the same, and Seller and Agent shall
cooperate expeditiously and in good faith to resolve any such matters (to the
extent the same are capable of being resolved). If the applicable Transaction
Conditions are (or will be) satisfied as of the applicable Purchase Date, then
Agent shall, on behalf of the Buyers and subject to the provisions of Section
4.5, enter into the proposed Transaction with Seller on the terms set forth in
the draft Confirmation (as may be modified as agreed between Seller and Agent in
accordance with the preceding sentence) by executing and delivering to Seller,
on behalf of each such Buyer, a Confirmation evidencing such Transaction in
accordance with the Master Repurchase Agreement.
(c)    Failed Closings. If, on any proposed Purchase Date, the entry into a
proposed Transaction on such date would otherwise fail to occur due to:


4

--------------------------------------------------------------------------------




(i)    any failure of Seller and Agent to agree on the Confirmation or the
Portfolio Schedule for such proposed Transaction in accordance with the
foregoing Section 4.1(b) on or before such proposed Purchase Date;
(ii)    any failure as of such proposed Purchase Date of any applicable
Transaction Condition to be satisfied with respect to such proposed Transaction;
(iii)    any unforeseen circumstance or event, such as a disruption in wire
transfers, power or other mechanical or technological failures or interruptions,
computer viruses, communications disruptions, work stoppages, natural disasters,
fire, war, terrorism, riots, rebellions, or any circumstance beyond the control
of the Parties; or
(iv)    any other reason (other than the failure of a Deemed Roll-Over Condition
to be satisfied);
then, notwithstanding any provision to the contrary in any Transaction
Agreement,
(x)     if the proposed Purchase Date is not a Monthly Date and any Current
Transaction was specified for early termination on such proposed Purchase Date
pursuant to Paragraph 3(c)(ii) of Annex I to the Master Repurchase Agreement,
then notwithstanding such specification, such Current Transaction shall continue
without termination on such proposed Purchase Date and no new Transaction shall
be entered into on such proposed Purchase Date, and
(y)    if the proposed Purchase Date is a Monthly Date, then so long as the
Deemed Roll-Over Conditions are satisfied as of such Monthly Date, and
notwithstanding the failure of any Additional Funding Condition or Roll-Over
Condition (which condition, in each case, is not also a Deemed Roll-Over
Condition) to be satisfied as of such Monthly Date, Seller and Buyers shall be
deemed to have entered into a new Roll-Over Transaction (a “Deemed Roll-Over
Transaction”) on such Monthly Date in accordance with Section 4.1(d) below.
(d)    Deemed Roll-Over Transactions. In the event the Parties are deemed to
have entered into a Deemed Roll-Over Transaction on any Monthly Date pursuant to
the foregoing Section 4.1(c), such Deemed Roll-Over Transaction shall be deemed
to be entered into on the same terms as those set forth in the final form of
Confirmation (including the Portfolio Schedule thereto) governing the
Transaction expiring on such Monthly Date, subject to the following
modifications:
(A) the Purchase Date shall be the applicable Monthly Date on which such Deemed
Roll-Over Transaction is deemed to have been entered into, and the applicable
Pricing Rate shall be updated accordingly;
(B) the Repurchase Date shall be the earlier of the Facility Expiration Date or
the next applicable Monthly Date following the Purchase Date;
(C) the Portfolio Schedule applicable to the Deemed Roll-Over Transaction shall
be: (i) in the event Seller has delivered to Agent a Portfolio Schedule by such
Purchase


5

--------------------------------------------------------------------------------




Date designated for use in connection with entry into a Transaction on such
Purchase Date and which satisfies clauses (vi) through (ix) of Section 4.3(a),
such delivered Portfolio Schedule; and (ii) otherwise, the Portfolio Schedule
for the prior Transaction expiring on such Monthly Date (the Portfolio Schedule
described in this clause (ii), a “Roll-Over Portfolio Schedule”);
(D) if the Purchase Price set forth in the Confirmation for the expiring
Transaction exceeds the Aggregate Commitment Amount applicable to such Deemed
Roll-Over Transaction, the Purchase Price for such Deemed Roll-Over Transaction
shall be reduced so as to be equal to such applicable Aggregate Commitment
Amount, and Seller shall pay to Agent for the account of the Buyers any Funded
Repurchase Price required to be paid by it as a result of such reduction; and
(E) in addition to any Funded Repurchase Price required to be paid by Seller on
such Monthly Date in accordance with the terms hereof, Seller may, at its
election, pay to Agent for the account of the Buyers an additional amount by
wire transfer of immediately available funds to the account of Agent specified
in Schedule 2 by or before 5:00 p.m. on such Monthly Date, which additional
payment shall (i) reduce the Purchase Price for such Deemed Roll-Over
Transaction and (ii) be treated as the payment of additional Funded Repurchase
Price for all purposes hereunder and under the other Transaction Agreements;
provided, that the Price Differential through the first two (2) Business Days of
the Transaction Period for such Deemed Roll-Over Transaction shall be calculated
as though the corresponding reduction of Purchase Price did not occur.
Promptly after entry into any Deemed Roll-Over Transaction, Seller and Agent
shall cooperate expeditiously and in good faith to prepare, execute and deliver
a Confirmation and Portfolio Schedule which, if treated as having been delivered
in a timely manner in connection with a proposed Roll-Over Transaction to be
entered into on the Purchase Date for such Deemed Roll-Over Transaction, would
satisfy the applicable Roll-Over Conditions (excluding the condition described
in Section 4.3(a)(iii), which need not be satisfied for purposes of this
paragraph) as of such Purchase Date, to evidence and definitively document such
Deemed Roll-Over Transaction, with the terms of such Confirmation, and if
applicable, updated Portfolio Schedule, amending, restating and superseding any
deemed terms specified in the preceding sentence as of the applicable Purchase
Date, notwithstanding such later execution and delivery of such definitive
documentation.
4.2    Funding of Transaction Purchase Prices.
(a)    Funding Notices. In the event Agent receives a Transaction Notice for a
proposed Transaction in accordance with Section 4.1(a), Agent shall deliver to
each other Buyer a written notice concerning such Transaction (a “Funding
Notice”) not later than 10:00 a.m. on the date that is two (2) Business Days
prior to the date of the proposed Transaction. Such notice shall (i) set forth
the Purchase Date for the proposed Transaction, the amount of any Funded
Purchase Price anticipated to be paid or Funded Repurchase Price anticipated to
be received in connection with such Transaction, any Funding Amount payable by
or Distribution Amount anticipated to be distributed to each Buyer in connection
with the Transaction, any adjustments and related calculations made pursuant to
Section 4.5 and the anticipated Aggregate Buyer Balance after giving


6

--------------------------------------------------------------------------------




effect to such Transaction, and (ii) be accompanied by a copy of the
substantially final form of Confirmation to be entered into in connection with
such Transaction.
(b)    Funding of Purchase Prices. Following receipt of any Funding Notice
concerning a proposed Transaction, each Buyer shall fund its respective Funding
Amount (if any) for such proposed Transaction by wire transfer of immediately
available funds to the account of Agent specified in Schedule 2 no later than
11:00 a.m. on the Purchase Date for such Transaction (or such later time as
Agent may determine with the consent of Seller (such consent not to be
unreasonably withheld so long as the Funded Purchase Price is received for value
on such Purchase Date)). Agent shall, subject to satisfaction of the Additional
Funding Conditions, use such funds to pay the Funded Purchase Price for the
Transaction on behalf of each of the Buyers in accordance with terms of the
Master Repurchase Agreement and applicable Confirmation, upon which Seller will
sell and assign, and Buyers will purchase, the Transaction Portfolio for such
Transaction, with each Buyer receiving a fractional undivided interest in such
Transaction Portfolio in accordance with its respective Undivided Funding
Percentage as of the time of such purchase (after giving effect to the funding
of such Funding Amounts and payment of such Funded Purchase Price). The closing
of such Transaction and payment of such Funded Purchase Price shall occur at
12:00 noon on the Purchase Date (or such later time on such Purchase Date as
Agent may determine with the consent of Seller (such consent not to be
unreasonably withheld for so long as the Funded Purchase Price is received for
value on such Purchase Date)).
(c)    Advance Payment of Funded Purchase Price. Notwithstanding the provisions
of Section 4.2(b) above, Agent may, at its sole discretion, on any Purchase Date
for a Transaction in respect of which it anticipates receiving Funding Amounts
from Buyers, transfer in advance any Funded Purchase Price anticipated to be
payable in respect of such Transaction to Seller on such Purchase Date prior to
Agent’s actual receipt of such Funding Amounts; provided, that if Agent does not
receive all such Funding Amounts from Buyers by or before 5:00 p.m. on such
Purchase Date, then subject to and in accordance with Section 4.5(a)(iii),
Seller and each applicable Defaulting Buyer severally agree to pay to Agent
forthwith on demand the amount of Funded Purchase Price transferred in advance
corresponding to the Funding Amounts not received, with interest thereon at a
rate reasonably determined by Agent in accordance with banking industry rules on
interbank compensation.
(d)    Return of Excess Funding Amounts. In the event any Buyer has funded its
respective Funding Amount on any proposed Purchase Date for an Additional
Funding Transaction in accordance with Section 4.2(b), and either (i) Seller and
Buyers fail to enter into such Additional Funding Transaction on such proposed
Purchase Date or (ii) Seller and Buyers enter into an Additional Funding
Transaction on such Purchase Date with respect to which less than all of the
amount funded by such Buyer is actually applied to the payment of Funded
Purchase Price on such Purchase Date, then Agent shall, promptly following
either such event, refund to such Buyer the unused portion of such funded
amount.


7

--------------------------------------------------------------------------------




4.3    Transaction Conditions.
(a)    The obligation of Buyers to enter into any Additional Funding Transaction
shall be subject to satisfaction of the following conditions (in each case, as
of the Purchase Date) (together, the “Additional Funding Conditions”):
(i)    with respect to the initial Transaction, each of the items required to be
delivered by Seller in connection with such initial Transaction pursuant to
Section 3.5 shall have been delivered in accordance with the terms hereof;
(ii)    all amounts then due and owing by Seller under Section 9.2, the Fee
Letter and the Side Letter shall have been paid in full;
(iii)    the Transaction Notice, including the proposed Portfolio Schedule
required to be attached thereto, shall have been delivered to Agent in
accordance with Section 4.1;
(iv)    Seller shall have delivered to Agent a duly executed counterpart to the
applicable Confirmation;
(v)    each of the representations and warranties of Seller and Guarantor (as
applicable) set forth in the Transaction Agreements (excluding any
representations or warranties set forth in the Asset Representations, Warranties
and Covenants) shall be true and correct in all material respects;
(vi)    the aggregate Market Value of the Transaction Portfolio for such
Transaction (as set forth in the Portfolio Schedule to the Confirmation provided
by Seller) shall be equal to or greater than 105% of the Purchase Price for such
Transaction;
(vii)    all of the loans included in the Transaction Portfolio for such
Transaction (as set forth in the Portfolio Schedule to the Confirmation provided
by Seller) shall be Eligible Farmer Loans;
(viii)    the Weighted Average CBR Score with respect to the Transaction
Portfolio for such Transaction shall be equal to or greater than 675;
(ix)    no less than seventy percent (70%) of the Eligible Farmer Loans
comprising the Transaction Portfolio for such Transaction (based on their
respective Book Values) shall have been made to Debtors that are natural
persons;
(x)    the Purchase Date for such Transaction shall be at least ten (10) days
prior to the Farmer Loan Maturity Date;
(xi)    the payment of the proposed Purchase Price would not cause (x) the
Aggregate Buyer Balance (after giving effect to such payment) to exceed the
Aggregate Commitment Amount applicable to such Transaction or (y) any Buyer’s
Individual Buyer Balance (after giving effect to such payment) to exceed such
Buyer’s applicable Individual Commitment Amount with respect to such
Transaction;


8

--------------------------------------------------------------------------------




(xii)    no Potential Event of Default or Event of Default shall have occurred
and be continuing which has not been waived; and
(xiii)    no “Event of Default” shall have occurred and be continuing under the
Revolver which has not been waived.
(b)    The obligation of Buyers to enter into any Roll-Over Transaction (other
than a Deemed Roll-Over Transaction) shall be subject to satisfaction of the
following conditions (in each case, as of the Purchase Date) (together, the
“Roll-Over Conditions”):
(i)    each of the conditions set forth in clauses (iii), (iv), and (vi) through
(xi) of Section 4.3(a) shall have been satisfied; and
(ii)    no Event of Default shall have occurred and be continuing which has not
been waived.
(c)    The deemed entry by Buyers into any Deemed Roll-Over Transaction shall be
subject to satisfaction of the following conditions (in each case, as of the
Purchase Date) (together, the “Deemed Roll-Over Conditions”):
(i)    the aggregate Market Value of the Transaction Portfolio for such Deemed
Roll-Over Transaction (as set forth in the applicable Portfolio Schedule for
such Deemed Roll-Over Transaction determined in accordance with Section
4.1(d)(C)) shall be equal to or greater than (x) 100% of the Purchase Price for
such Transaction, if the applicable Portfolio Schedule for such Deemed Roll-Over
Transaction is a Roll-Over Portfolio Schedule, or (y) 105% of the Purchase Price
for such Transaction, in all other cases;
(ii)    each of the conditions set forth in clauses (vii) through (xi) of
Section 4.3(a), as applied mutatis mutandis to the applicable terms of such
Deemed Roll-Over Transaction and to the Transaction Portfolio set forth on the
Portfolio Schedule for such Deemed Roll-Over Transaction, shall have been
satisfied;
(iii)    if the prior Transaction expiring on such Purchase Date is a Deemed
Roll-Over Transaction, Seller shall have executed and delivered definitive
documentation evidencing such prior Deemed Roll-Over Transaction in accordance
with the last sentence of Section 4.1(d) on or before the Business Day
immediately preceding such Purchase Date; and
(iv)    no Event of Default shall have occurred and be continuing which has not
been waived.
4.4    Funding of Transaction Repurchase Prices.
(a)    Seller’s Payment of Funded Repurchase Price. On each Repurchase Date for
a Transaction on which Funded Repurchase Price (other than Funded Repurchase
Price on account of accrued but unpaid Price Differential) is payable by Seller
pursuant to the Transaction Agreements (including, for the avoidance of doubt,
on the Facility Expiration Date and each Commitment Reduction Date), Seller
shall fund the Funded Repurchase Price for such Transaction


9

--------------------------------------------------------------------------------




by wire transfer of immediately available funds to the account of Agent
specified in Schedule 2, no later than 5:00 p.m. on such Repurchase Date (or
such later time as Seller may determine with the consent of Agent (such consent
not to be unreasonably withheld so long as such Funded Repurchase Price is
received for value on such Repurchase Date)).
(b)    Distribution of Amounts Received by Agent. On any Business Day when Agent
receives any Funded Repurchase Price or Margin Payment from Seller for any
Transaction, Agent shall distribute to each Buyer such Buyer’s Distribution
Amount in respect of such Funded Repurchase Price or Margin Payment by wire
transfer of immediately available funds to the account of such Buyer set forth
on Schedule 2 hereto (i) on the same Business Day if such Funded Repurchase
Price or Margin Payment is received from Seller prior to 2:00 p.m. on such
Business Day or (ii) otherwise, on the next succeeding Business Day.
(c)     Advances of Funded Repurchase Price. Notwithstanding the foregoing
Section 4.4(b), Agent may, at its discretion, on any Repurchase Date when it
anticipates receiving any Funded Repurchase Price from Seller, transfer in
advance to each Buyer its anticipated Distribution Amount in respect of such
anticipated Funded Repurchase Price on such Repurchase Date prior to Agent’s
actual receipt of such Funded Repurchase Price; provided, that if Agent does not
receive such Funded Repurchase Price from Seller by 5:00 p.m. on such Repurchase
Date, each Buyer shall be required to promptly refund to Agent any such
anticipated Distribution Amounts transferred in advance.
4.5    Defaulting Buyers.
(a)     Adjustment for Reduced Funding. Notwithstanding anything in this Article
IV to the contrary, in the event that, on any Purchase Date on which Agent has
entered into, or is obligated to enter into, an Additional Funding Transaction
with respect to which any Funded Purchase Price is to be paid in accordance with
Section 4.2(b), one or more Buyers (any such Buyer, a “Defaulting Buyer”) fails
to fund its respective Funding Amount on such Purchase Date when and as required
by Section 4.2(b), then Agent shall promptly give notice of such failure to
Seller and each other Buyer. Upon Agent’s giving of such notice:
(i)    the Confirmation for such Additional Funding Transaction shall be amended
(or, if already executed and delivered by Seller prior to Agent’s giving of such
notice, shall be deemed to have been amended) so as to reduce the Purchase Price
for such Additional Funding Transaction by the applicable Funding Amounts such
Defaulting Buyers have failed to fund;
(ii)    when and as required pursuant to Section 4.2(b), and subject to the
satisfaction of the Additional Funding Conditions otherwise applicable to such
Additional Funding Transaction, Agent shall pay to Seller, on behalf of the
Buyers (other than the Defaulting Buyer), any remaining unpaid Funded Purchase
Price payable in respect of such Additional Funding Transaction (after giving
effect to the reduction in Purchase Price pursuant to the foregoing Section
4.5(a)(i));


10

--------------------------------------------------------------------------------




(iii)    to the extent Agent has advanced any amounts to Seller pursuant to
Section 4.2(c) on such Purchase Date in excess of the Funded Purchase Price
payable in respect of such Additional Funding Transaction (after giving effect
to the reduction in Purchase Price pursuant to the foregoing Section 4.5(a)(i)),
Seller shall refund any such excess when and as required pursuant to Section
accordance with Section 4.2(c);
(iv)    following such Purchase Date, Seller shall be entitled to exercise its
rights under Paragraph 4(b) of Annex I to the Master Repurchase Agreement to
address the excess Market Value of the Transaction Portfolio which may result
from the failure of such Defaulting Buyer to fund.
(b)    Replacement of Buyers. Seller may, at its sole expense and effort, upon
notice to any Defaulting Buyer and Agent, require such Defaulting Buyer to
assign, without recourse, all of its rights and obligations under the
Transaction Agreements (including its Individual Buyer Balance, Individual
Commitment Amount and any undivided fractional interest it may own with respect
to any Transaction Portfolio) to one or more existing Buyers or new Buyers that
is willing to assume such obligations; provided that (i) Seller shall have
received the prior written consent of Agent with respect to any new Buyer, which
consent shall not unreasonably be withheld, (ii) such Defaulting Buyer shall
have received payment of an amount equal to its Individual Buyer Balance and
accrued and unpaid Price Differential, fees and all other amounts payable to it
under the Transaction Agreements (which may be paid by the applicable assignee
and/or by Seller) and (iii) such assignment does not conflict with applicable
Law. No Buyer shall be required to make any such assignment if prior thereto,
such Buyer shall have ceased to be a Defaulting Buyer in accordance with Section
4.5(c). Each Party agrees that an assignment required pursuant to this Section
4.5(b) may be effected pursuant to assignment documentation executed by Seller,
Agent and the assignee and that the Defaulting Buyer required to make such
assignment need not be a party thereto. In connection with any such assignment,
each assignee of the Defaulting Buyer agrees to purchase (at par) Individual
Buyer Balances of other non-Defaulting Buyers (together with corresponding
portions of such other non-Defaulting Buyers’ undivided fractional interests in
any Transaction Portfolio) as Agent may determine necessary to cause each
non-Defaulting Buyer’s Undivided Funding Percentage in connection with the
applicable Current Transaction to equal its Undivided Commitment Percentage with
respect to such Current Transaction (in each case, after giving effect to such
assignment and with such adjustments as Agent may deem appropriate to take into
account any Buyers that remain Defaulting Buyers).
(c)    Reinstatement of Defaulting Buyers. In the event that Agent and Seller
agree that a Defaulting Buyer has adequately remedied all matters that caused
such Buyer to be a Defaulting Buyer, then such Buyer shall cease to be a
Defaulting Buyer for all purposes hereof. In connection with any such
reinstatement of a Defaulting Buyer, such Defaulting Buyer agrees to purchase
(at par) Individual Buyer Balances of other non-Defaulting Buyers as Agent may
determine necessary to cause each non-Defaulting Buyer’s Undivided Funding
Percentage in connection with the applicable Current Transaction to equal its
Undivided Commitment Percentage with respect to such Current Transaction (in
each case, after giving effect to such reinstatement and with such adjustments
as Agent may deem appropriate to take into account any Buyers that remain
Defaulting Buyers).


11

--------------------------------------------------------------------------------




(d)    Replacement of Agent. In the event that Agent or any Affiliate thereof is
a Defaulting Buyer, Buyers having more than 50% of the aggregate amount of
Individual Commitment Amounts of all Buyers (excluding all Individual Commitment
Amounts or Individual Buyer Balances of any Defaulting Buyer) may, to the extent
permitted by applicable law, by notice in writing to Seller and Agent, remove
Agent in its capacity as such, and subject to Seller’s approval (not to be
unreasonably withheld), appoint a successor. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
removed Agent and the removed Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Agreements. The fees
payable by Seller to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between Seller and such successor. Removed
Agent agrees to execute such additional documents and perform such further acts
as may be reasonably required or desirable to carry out or perform the foregoing
provisions of this Section; provided that, to the extent removed Agent fails to
promptly execute such additional documents and or to perform such further acts,
successor Agent may, on behalf of removed Agent, execute such additional
documents or perform such further acts.
(e)    Calculations. All calculations with respect to adjustments in the
Undivided Commitment Percentages and Undivided Funding Percentages of, Funding
Amounts owed by, or Distribution Amounts payable to, any Buyers resulting from
any Buyer becoming a Defaulting Buyer or any actions taken by Agent pursuant to
this Section 4.5 shall be made by Agent and communicated to Buyers in
appropriate Funding Notices or other written notices (in all cases, with copies
to Seller).
5.    Representations and Warranties; Certain Covenants.
5.1    Representations and Warranties of Seller. Seller represents to Agent and
each Buyer that:
(a)    Organization and Authority. Seller is a corporation duly organized,
validly existing, and in good standing under the Laws of the State of Iowa.
Seller has full corporate power and authority to enter into the Transaction
Agreements to which it is a party, to carry out its obligations thereunder, and
to consummate the transactions contemplated thereby. The execution and delivery
by Seller of the Transaction Agreements to which it is a party and the
performance by Seller of its obligations thereunder have been duly authorized by
all requisite corporate action on the part of Seller. The Transaction Agreements
to which Seller is a party have been duly executed and delivered by Seller, and
(assuming due authorization, execution, and delivery by each other Party) the
Transaction Agreements to which Seller is a party constitute a legal, valid, and
binding obligation of Seller enforceable against Seller in accordance with their
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting creditors’ rights
generally and subject, as to enforceability, to general principles of equity.
(b)    No Conflicts; Consents. The execution, delivery and performance by Seller
of each of the Transaction Agreements and the consummation of the transactions
contemplated by the Transaction Agreements do not and will not: (A) conflict
with or result in a violation or breach of, or default under, any provision of
the Organizational Documents of Seller; (B) conflict with or


12

--------------------------------------------------------------------------------




result in a violation or breach of any provision of any Law or Governmental
Order applicable to Seller except as would not reasonably be expected to have a
Material Adverse Effect; or (C) require the consent, notice or other action by
any Person pursuant to, or result in a default or event of default under, any
Contract to which Seller is a party, except: (1) as expressly set forth in the
applicable Transaction Agreement, (2) as shall have been obtained by Seller as
of the Effective Date or (3) as would not reasonably be expected to have a
Material Adverse Effect. No consent, approval, Permit, Governmental Order,
declaration or filing with, or notice to, any Governmental Authority is required
by or with respect to Seller in connection with the execution and delivery of
the Transaction Agreements and the consummation of the transactions contemplated
by the Transaction Agreements except as shall have been obtained by Seller or
except as would not reasonably be expected to have a Material Adverse Effect.
(c)    Legal Proceedings. There are no Actions pending or, to Seller’s
knowledge, threatened against or by Seller or any Affiliate of Seller that
challenge or seek to prevent, enjoin, or otherwise delay the transactions
contemplated by the Transaction Agreements.
(d)    Compliance with Laws. Seller is in compliance with all applicable Laws in
connection with the performance of obligations or exercise of rights under the
Transaction Agreements, except where the failure to be so would not reasonably
be expected to have a Material Adverse Effect.
(e)    No Defaults. No Event of Default under this Framework Agreement has
occurred and is continuing that has not been waived. Except as disclosed to
Agent, no Potential Event of Default under this Framework Agreement has occurred
and is continuing that has not been waived.
(f)    No Change of Control. None of the events described in clauses (a) though
(d) of the proviso to the definition of Change of Control set forth in Schedule
1 to this Agreement occurred or was continuing at any time during the period
from the effective date of the DowDuPont Merger through the Effective Date.
5.2    Asset Representations and Warranties. Seller represents or covenants, as
applicable, to Agent and each Buyer with respect to each Eligible Farmer Loan
included in the Transaction Portfolio for any outstanding Transaction that:
(a)    Accuracy of Information. The information regarding such Eligible Farmer
Loan set forth on the Portfolio Schedule to the Confirmation for such
Transaction (as corrected in accordance with Section 4.1(d), in the case of any
Deemed Roll-Over Transaction) is true and correct in all material respects as of
the Purchase Date for such Transaction.
(b)    Form of Loan Agreement. The Loan Agreement for such Eligible Farmer Loan
is substantially in the form of one of the Deferred Payment Loan Agreements
attached to Schedule 3 hereto or any other form of Loan Agreement provided to
and deemed satisfactory by Agent.


13

--------------------------------------------------------------------------------




(c)    Enforceability. Such Eligible Farmer Loan and related Loan Agreement has
been duly authorized, executed and delivered by all parties thereto, and
constitutes a legal, valid, and binding obligation of each such party
enforceable against such party in accordance with its terms, subject to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and similar Laws affecting creditors’ rights generally and subject,
as to enforceability, to general principles of equity.
(d)    No Conflicts; Consents. The execution, delivery and performance by Seller
and each applicable Debtor under such Eligible Farmer Loan of the Loan Agreement
and the consummation of the transactions contemplated thereby do not and will
not conflict with or result in a violation or breach of any provision of any Law
or Governmental Order applicable to Seller except as would not reasonably be
expected to have a Material Adverse Effect, and no consent, approval, Permit,
Governmental Order, declaration or filing with, or notice to, any Governmental
Authority is required by or with respect to Seller or any Affiliate of Seller in
connection with the execution and delivery of the Loan Agreement and the
consummation of the transactions contemplated thereby except as shall have been
obtained by Seller or such Affiliate as of the date of such Loan Agreement or
except as would not reasonably be expected to have a Material Adverse Effect.
(e)    No Modifications. Except in accordance with its ordinary servicing
practices (so long as the related modification, alteration or amendment would
not (i) cause such loan to cease to be an Eligible Farmer Loan, (ii) breach any
of the other Asset Representations, Warranties and Covenants, (iii) reduce the
amount payable under the Eligible Farmer Loan (other than as a result of a
prepayment), (iv) extend the stated maturity date of such Eligible Farmer Loan
or (v) reasonably be expected to have a Material Adverse Effect) or as consented
to by Agent, Seller is not a party to any Contract or other legally binding
arrangement with any Debtor in relation to such Eligible Farmer Loan that
modifies, alters or amends any of the terms in the related Loan Agreement.
(f)    Compliance with Laws.
(i)    Seller and its Affiliates are in compliance with all applicable Laws with
respect to the making of such Eligible Farmer Loan (including all applicable
“know your customer” Laws), except where the failure to be so would not
reasonably be expected to have a Material Adverse Effect.
(ii)    None of Seller, any of its Subsidiaries or, to the knowledge of Seller,
any Affiliate of Seller or any director, officer, agent or other person acting
on behalf of Seller or any of its Subsidiaries (i) is a Sanctioned Person, (ii)
transacts with, or has any investments in, any Sanctioned Country or Sanctioned
Person or (iii) is the subject of any action or investigation under any
Sanctions Laws or Anti-Money Laundering Laws.
(iii)    None of Seller, any of its Subsidiaries nor, to the knowledge of
Seller, any director, officer, agent or other person acting on behalf of Seller
or any of its Subsidiaries has taken any action, directly or indirectly, that
would result in a violation by such persons of Anti-Corruption Laws; and Seller
has instituted and maintains policies and procedures designed to ensure
continued compliance therewith.


14

--------------------------------------------------------------------------------




(g)    Legal Proceedings. There is no Action pending or, to the knowledge of
Seller, threatened against Seller relating to such Eligible Farmer Loan or which
seeks the issuance of an order restraining, enjoining or otherwise prohibiting
or making illegal the consummation of any of the transactions contemplated by
the Loan Agreement, except as would not reasonably be expected to have a
Material Adverse Effect.
(h)    Segregation of Eligible Farmer Loans. All Eligible Farmer Loans included
in the Portfolio Schedule for the Current Transaction that are in the possession
of Seller shall be segregated from other securities in its possession and shall
be identified as subject to the Transaction Agreements. Segregation may be
accomplished by appropriate identification on the books and records of Seller.
5.3    Certain Covenants. Seller covenants with Agent and each Buyer as follows:
(a)    Taxes. Subject to the provisions of Section 6.8 and the provision by each
Buyer of any relevant IRS forms and related documentation confirming its
exemption from withholding Taxes, Seller will pay all relevant Taxes and make
all relevant returns in respect of Taxes in relation to any Purchased Securities
and Seller shall indemnify and hold each Buyer harmless from and against any
such Taxes. Without limiting the generality of the foregoing, Seller shall remit
all Direct Taxes to the applicable Governmental Authority relating to the
Purchased Securities as and when due and Seller shall indemnify and hold Buyer
harmless from and against any such Taxes.
(b)    Performance of Loan Agreements. Seller shall perform and comply with each
Loan Agreement governing an Eligible Farmer Loan included in the Transaction
Portfolio for the Current Transaction in such a way as would not (or would not
reasonably be expected to) materially affect the entitlement and/or ability to
receive and/or to recover and/or enforce and/or collect payment of the full
amount of such Eligible Farmer Loan, and the exercise by Agent of its rights
under this Framework Agreement and the other Transaction Agreements shall not
relieve Seller of such obligations.
(c)    Indemnification. Seller will indemnify and keep indemnified Agent, each
Buyer, their Affiliates, and their respective officers, directors, employees and
agents and their successors and assigns (each, an “Indemnified Party”) against
any cost, claim, loss, expense, liability or damages (including reasonable legal
costs and out-of-pocket expenses) arising out of or involving a claim or demand
made by any Person (other than by Seller, any of its Affiliates or any
Indemnified Party) against such Indemnified Party (each a “Claim”) and incurred
or suffered by it in connection with:
(i)    any representation or warranty made by Seller under or in connection with
any Transaction Agreement (including with respect to any Portfolio Schedule
delivered by Seller pursuant hereto) that shall have been false or incorrect
when made or deemed made (without regard to any knowledge, materiality or
Material Adverse Effect qualifiers contained therein);


15

--------------------------------------------------------------------------------




(ii)    the failure by Seller, to comply with any applicable Law with respect to
any Eligible Farmer Loan included in any Transaction Portfolio, or the
nonconformity of any such Eligible Farmer Loan included therein or any related
Contract with any such applicable Law, rule or regulation or any failure of
Seller to keep or perform any of its obligations, express or implied, with
respect to any Contract;
(iii)    any failure of Seller to perform its duties, covenants or other
obligations in accordance with the provisions of any Transaction Agreement;
(iv)    any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Eligible Farmer Loan in which any Indemnified Party
becomes involved as a result of any of the Transactions contemplated hereby;
(v)    any investigation, litigation or proceeding related to or arising from
any Transaction Agreement, the Transactions contemplated hereby, Seller’s use of
the proceeds of such Transactions, the ownership of the Eligible Farmer Loans
originated by Seller or any other investigation, litigation or proceeding
relating to Seller in which any Indemnified Party becomes involved as a result
of any of the Transactions contemplated hereby;
(vi)    any action or omission by Seller which reduces or impairs the rights of
Buyer with respect to any Eligible Farmer Loan or the value of any such Eligible
Farmer Loan; and
(vii)    any civil penalty or fine assessed by OFAC or any other Governmental
Authority administering any Sanctions Law or Anti-Money Laundering Law against,
and all reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by any Buyer as a result of any
action of Seller;
provided, that notwithstanding the foregoing, in no event shall Seller be liable
hereunder to any Indemnified Party or any other Person for (A) any special,
indirect, consequential or punitive damages, even if Seller has been advised of
the likelihood of such loss or damage and regardless of the form of action or
(B) Claims to the extent arising from any Indemnified Party’s breach, bad faith,
gross negligence or willful misconduct.
(d)    Approvals and Filings. Except as would not (or would not reasonably be
expected to) materially affect the entitlement and/or ability to receive and/or
to recover and/or enforce and/or collect payment of the full amount in the
Eligible Farmer Loans, Seller shall maintain such Permits and make such filings,
registrations and submissions as are necessary or advisable for the performance
of its obligations under the Loan Agreements relating to the Eligible Farmer
Loans.
(e)    Books and Records. Seller shall keep all its books, records and documents
evidencing or relating to the Eligible Farmer Loans in accordance with its
practice and procedures


16

--------------------------------------------------------------------------------




from time to time. Seller shall, but only upon Agent’s reasonable request in
advance of the same, during normal business hours at reasonably accessible
offices in the continental United States designated by Seller, and subject to
Seller’s normal security and confidentiality procedures, permit Agent or any of
its agents or representatives to examine and make copies of and abstracts from
the records, books of account and documents (including computer tapes and disks)
of Seller, visit the properties of Seller for the purpose of examining or
obtaining access to such records, books of account and documents, and discuss
the affairs, finances and accounts of Seller relating to the Eligible Farmer
Loans with any of its officers, and Seller shall be obligated to reimburse Agent
for the costs and expenses of one such examination during the Facility Term.
(f)    No Sales, Liens. Seller (i) shall not sell, assign or grant any Security
Interest on or otherwise encumber any Eligible Farmer Loan subject to a
Transaction or any Loan Agreement under which such Eligible Farmer Loan arises
except as expressly contemplated by the Transaction Agreements, (ii) shall not
permit any Security Interest to exist on or with respect to, any such Eligible
Farmer Loan or Loan Agreement except as expressly contemplated by the
Transaction Agreements, and (iii) will defend the right, title and interest of
the Buyers in, to and under any of the foregoing.
(g)    No Waivers, Amendments. Except to the extent arising in the ordinary
course of business and except as required by Section 5.3(h), Seller shall not
(x) cancel, terminate, amend, modify or waive any term or condition of any Loan
Agreement for an Eligible Farmer Loan subject to a Transaction (including
reducing the amount of such Eligible Farmer Loan) or (y) take any other action
that, in each case, may materially affect any entitlement and/or ability to
receive and/or recover and/or enforce and/or collect payment in full of the full
amount of the Eligible Farmer Loan, or otherwise prejudice any Buyer’s interest
in any Eligible Farmer Loan in any material respect.
(h)    Ordinary Course. Seller shall follow its credit and collection procedures
with respect to the Eligible Farmer Loans in accordance with its ordinary course
of dealing as in effect from time to time without regard to the Transactions
contemplated hereby, and shall use the same standards it would follow with
respect to Eligible Farmer Loans which are owned by Seller.
(i)    Notice of Certain Events. Seller shall provide Agent with prompt notice
upon becoming aware of (x) any Event of Default or Potential Event of Default or
(y) any Change of Control with respect to Seller or Guarantor.
(j)    Changes in Credit and Collection Procedures. Seller shall provide Agent
with prompt notice, and in all instances at least sixty (60) days prior to the
effectiveness of any material change in or material amendment to the credit and
collection procedures (other than any such change or amendment required by
applicable Law, in which case Seller shall provide notice to Agent of such
change or amendment as promptly as practicable), a copy of the credit and
collection procedures then in effect and a notice indicating such proposed
change or amendment.
(k)    Information Required by Governmental Authorities. Subject to applicable
Laws prohibiting or limiting such disclosure or provision of such information,
documents, records or reports, Seller shall provide each Buyer promptly, from
time to time upon request, such information, documents, records or reports
relating to the Eligible Farmer Loans or Seller as such Buyer (or its assigns)
may be required by a Governmental Authority to obtain; provided, that each


17

--------------------------------------------------------------------------------




such Buyer shall use commercially reasonable efforts to maintain the
confidentiality of such information, documents, records or reports to the extent
consistent with applicable Law, Seller’s normal privacy and confidentiality
procedures, the terms of the Data Transfer Agreement and any confidentiality
provisions or restrictions contained therein.
(l)    Accounting. Seller shall comply with all required accounting and Tax
disclosures related to the Transactions in accordance with GAAP and applicable
Law, except where the failure to do so would not reasonably be expected to have
a Material Adverse Effect.
(m)    Changes Concerning Seller. Seller will not undergo a Change of Control or
change its (i) jurisdiction of organization, (ii) name, (iii) identity or
structure (within the meaning of Article 9 of the UCC), unless it shall have
notified Agent of the same and delivered to Agent all financing statement
amendments and other documents necessary to maintain the perfection of the
Security Interests granted by Seller under the Transaction Agreements in
connection with such change, relocation or Change of Control.
(n)    Compliance. Seller will not directly or indirectly use, and shall not
permit its Subsidiaries and its or their respective directors, officers,
employees and, to the knowledge of Seller and to the extent commercially
reasonable, agents to directly or indirectly use, the proceeds of any
Transaction (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Money Laundering Laws or Anti-Corruption
Laws, (ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, in violation of Sanctions Laws, or (iii) in any manner that would
result in the violation of any Sanctions or Sanctions Laws by any Person
(including any Party hereto). Seller shall, and cause each of its Subsidiaries
to, use commercially reasonable efforts to ensure that no funds used to pay the
obligations under any Transaction Agreement (i) constitute the property of, or
are beneficially owned, directly or indirectly, by any Sanctioned Person, (ii)
are derived from any transactions or business with any Sanctioned Person or
Sanctioned Country, or (iii) are derived from any unlawful activity, including
activity in violation of Anti-Money Laundering Laws or Anti-Corruption Laws.
Seller will maintain in effect policies and procedures designed to promote
compliance by Seller, its Subsidiaries, and their respective directors,
officers, employees, and agents with Anti-Corruption Laws.
(o)    Margin Compliance During Final Two Months. On each Recalculation Date,
Seller shall recalculate the aggregate Market Value of the Transaction Portfolio
for the Current Transaction as of the close of business on the Business Day that
is (x) three (3) Business Days before such Recalculation Date in the case of
Recalculation Dates occurring prior to the Farmer Loan Maturity Date or (y) one
(1) Business Day before such Recalculation Date in the case of Recalculation
Dates occurring after the Farmer Loan Maturity Date, and based on such
recalculations, shall notify Agent in writing (i) no later than the second
Business Day following such Recalculation Date if the aggregate Market Value of
such Transaction Portfolio decreases to an extent sufficient to result in a
Margin Deficit exceeding fifty percent (50%) of the applicable threshold
specified in Paragraph 4(e) of Annex I to the Master Repurchase Agreement and
(ii) promptly if the aggregate Market Value of such Transaction Portfolio
decreases to an extent sufficient


18

--------------------------------------------------------------------------------




to result in a Margin Deficit exceeding the applicable threshold specified in
Paragraph 4(e) of Annex I to the Master Repurchase Agreement.
(p)    Servicing Information. In the event that Agent reasonably determines,
with notice to Seller, that the likelihood of an Event of Default occurring has
increased by an amount that it deems material, Seller shall within ten (10)
Business Days following receipt of such notice, provide Agent with an updated
Portfolio Schedule for the Current Transaction, which updated Portfolio Schedule
shall include, for each Debtor with respect to each Eligible Farmer Loan listed
on the Portfolio Schedule, the name, address, phone number, email address of,
and principal contact at, each such Debtor and each Portfolio Schedule delivered
hereunder thereafter shall contain such additional information; provided, that,
for the avoidance of doubt, any removal by Seller of Eligible Farmer Loans from
the applicable Transaction Portfolio prior to or in connection with the delivery
of such updated Portfolio Schedule and other documents must comply with the
applicable requirements of this Framework Agreement and the Master Repurchase
Agreement. If an Event of Default shall have occurred and be continuing, Seller,
upon a written request from Agent, provide to Agent (i) within ten (10) Business
Days following receipt of such request with a list of all invoices provided to
the Debtors under the Eligible Farmer Loans comprising the Transaction
Portfolio, (ii) within four weeks following receipt of such request, copies of
all Loan Agreements with and invoices pertaining to, such Debtors and
corresponding Eligible Farmer Loans, which delivery shall be effected at an
approximate rate of 25% of such Loan Agreements and invoices per week, it being
understood that delivery at a faster rate in earlier weeks may result in a
smaller percentage being delivered in later weeks and (iii) as promptly as
practicable following receipt of such request, any other documents which may be
necessary or appropriate to enforce Seller’s rights in connection with such
Eligible Farmer Loans.
6.    Agent.
Appointment and Authority.
(a)    Each of the Buyers hereby irrevocably appoints Rabobank to act on its
behalf as Agent hereunder and under the other Transaction Agreements and
authorizes Agent to take such actions on its behalf and to exercise such powers
as are delegated to Agent by the terms hereof or thereof (including the power to
execute and deliver Confirmations on behalf of such Buyer in accordance with
Sections 4.1 and 4.5 of this Framework Agreement and the Master Repurchase
Agreement), together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article VI (other than the proviso to the first
sentence of Section 6.5) are solely for the benefit of Agent, and neither Seller
nor Guarantor shall have rights as a third party beneficiary of any of such
provisions.
(b)    Each of the Buyers hereby irrevocably appoints and authorizes Agent to
act as the agent of such Buyer for purposes of acquiring, holding and enforcing
any and all Security Interests on Purchased Securities granted by Seller under
the Transaction Agreements, including the filing in Agent’s name of any
financing statements on behalf of Buyers, together with such powers and
discretion as are reasonably incidental thereto. Each Buyer hereby authorizes
Agent to exercise any rights and remedies on its behalf hereunder or under the
other Transaction Agreements in respect of such Security Interests.


19

--------------------------------------------------------------------------------




(c)    Agent hereby agrees that it will promptly deliver to each Buyer copies of
each Confirmation and Portfolio Schedule and any notices or written information
received by Agent from Seller or Guarantor in connection with any Transaction
Agreement (other than the Side Letter).
Rights as a Buyer. The Person serving as Agent hereunder shall have the same
rights and powers in its capacity as a Buyer as any other Buyer and may exercise
the same as though it were not Agent and the term “Buyer” or “Buyers” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with Seller, Guarantor or any of their Affiliates as if
such Person were not Agent hereunder and without any duty to account therefor to
the Buyers.
Exculpatory Provisions. The Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Transaction Agreements.
Without limiting the generality of the foregoing, Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers; and
(iii)    shall not, except as expressly set forth herein or in the other
Transaction Agreements, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to any Seller, Guarantor or
any of their Affiliates that is communicated to or obtained by the Person
serving as Agent or any of its Affiliates in any capacity.
Agent shall not be liable for any action taken or not taken by it in the absence
of its own gross negligence or willful misconduct. Agent shall be deemed not to
have knowledge of any Event of Default unless and until notice describing such
Event of Default as such is given to Agent by Seller, Guarantor or a Buyer.
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Framework Agreement or any other Transaction Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Framework Agreement, any
other Transaction Agreement or any other agreement, instrument or document,
(v) the value or the sufficiency of any Purchased Securities or (vi) the
satisfaction of any condition set forth in Article III, Section 4.3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to Agent.
Reliance by Agent. Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other


20

--------------------------------------------------------------------------------




writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon. Agent may consult with legal counsel, independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
Delegation of Duties. Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Transaction Agreement by or
through any one or more sub-agents appointed by Agent; provided, that with
respect to any sub-agents taking actions with respect to, or receiving
information in respect of, Eligible Farmer Loans that are not wholly-owned
Subsidiaries of Agent and could reasonably be considered a competitor of Seller,
but only insofar as no Event of Default has occurred and is continuing, Agent
shall have first obtained the prior written consent of Seller. Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of Agent and any such sub-agent.
6.6    Non-Reliance on Agent and Other Buyers. Each Buyer acknowledges that it
has, independently and without reliance upon Agent or any other Buyer or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Framework Agreement and the other Transaction Agreements. Each Buyer also
acknowledges that it will, independently and without reliance upon Agent or any
other Buyer or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Framework
Agreement, any other Transaction Agreement or any related agreement or any
document furnished hereunder or thereunder.
Agent May File Proofs of Claim. In case of the pendency of any proceeding under
any bankruptcy or insolvency Law or any other judicial proceeding relative to
Seller or Guarantor, Agent shall be entitled and empowered, by intervention in
such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of any amounts that are
owing by Seller or Guarantor under any Transaction Agreement and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Buyers and Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Buyers, Agent and
their respective agents and counsel and all other amounts due to the Buyers and
Agent under any Transaction Agreement) allowed in such judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Buyer to make such payments to Agent


21

--------------------------------------------------------------------------------




and, in the event that Agent shall consent to the making of such payments
directly to the Buyers, to pay to Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their
respective agents and counsel, and any other amounts due to Agent hereunder or
under any Transaction Agreement.
Nothing contained herein shall be deemed to authorize Agent to authorize or
consent to or accept or adopt on behalf of any Buyer any plan of reorganization,
arrangement, adjustment or composition affecting the obligations of Seller or
Guarantor under any Transaction Agreement or the rights of any Buyer or to
authorize Agent to vote in respect of the claim of any Buyer in any such
proceeding.
Withholding Tax. To the extent required by any applicable Law, Agent may
withhold from any payment to any Buyer an amount equal to any applicable
withholding Tax; provided, that Agent shall ensure that the withholding does not
exceed the minimum amount legally required and Agent shall pay the amount
withheld to the relevant Governmental Authority in accordance with applicable
law. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that Agent did not properly withhold Tax from any
amount paid to or for the account of any Buyer for any reason (including because
the appropriate form was not delivered or was not properly executed, or because
such Buyer failed to notify Agent of a change in circumstances that rendered the
exemption from, or reduction of, withholding Tax ineffective), such Buyer shall
indemnify and hold harmless Agent (to the extent that Agent has not already been
reimbursed by Seller or Guarantor and without limiting or expanding the
obligation of Seller or Guarantor to do so) for all amounts paid, directly or
indirectly, by Agent as Tax or otherwise, including any penalties, additions to
Tax or interest thereon, together with all expenses incurred, including legal
expenses and any out-of-pocket expenses, whether or not such Tax was correctly
or legally imposed or asserted by the relevant Governmental Authority; provided,
that Buyer shall not be required to indemnify Agent for penalties, addition to
Tax or interest thereon, or any expenses incurred, to the extent the failure to
withhold results from Agent’s gross negligence or willful misconduct. A
certificate as to the amount of such payment or liability delivered to any Buyer
by Agent shall be conclusive absent manifest error. Each Buyer hereby authorizes
Agent to set off and apply any and all amounts at any time owing to such Buyer
under this Framework Agreement or any other Transaction Agreement against any
amount due to Agent under this Article VI. The agreements in this Article VI
shall survive any assignment of rights by, or the replacement of, a Buyer, the
expiration of the Facility Term and the repayment, satisfaction or discharge of
all obligations under this Framework Agreement and the other Transaction
Agreements. Unless required by applicable Laws, at no time shall Agent have any
obligation to file for or otherwise pursue on behalf of a Buyer any refund of
Taxes withheld or deducted from funds paid for the account of such Buyer.
7.    Payment To Agent; Several Obligations And Certain Calculations.
7.1    Payments to Agent. Notwithstanding anything to the contrary contained
herein, all amounts payable to any Buyer in connection with any Transaction
shall be paid to Agent, and Agent shall distribute such payments to the Buyers
in accordance with Section 4.4. As between Seller and the Buyers, any payment of
such amounts to Agent shall be treated as payments to the Buyers


22

--------------------------------------------------------------------------------




and neither Seller nor Guarantor shall have any liability for the failure of
Agent to comply with the preceding sentence.
7.2    Several Obligations. The obligations of the Buyers hereunder are several,
and no Buyer shall have any obligation or liability for the failure of any other
Buyer to perform its obligations hereunder.
7.3    Certain Calculations. Agent shall calculate the Undivided Commitment
Percentages, Undivided Funding Percentages, Funded Purchase Prices, Funding
Amounts, Distribution Amounts, Aggregate Commitment Amount, Aggregate Buyer
Balance, Individual Commitment Amounts, Individual Buyer Balances, Breakage
Amounts, the amounts of any fees payable under the Fee Letter or the Side Letter
and all other amounts to be calculated under the Transaction Agreements, as well
as any adjustments thereto, which calculations shall be conclusive absent
manifest error. Upon the reasonable request of Seller, any Buyer or Guarantor
for any such calculations, Agent shall promptly provide such calculations to
such Person.
8.    Confidentiality.
8.1    Duty to Preserve Confidentiality. Except as otherwise provided herein,
each Receiving Party agrees, for a period of two (2) years following the
termination or expiration of this Framework Agreement, to hold in confidence all
Confidential Information furnished by the Disclosing Party, to not disclose any
Confidential Information to any third party, and to use Confidential Information
solely for purposes of the transactions contemplated by this Framework Agreement
and the other Transaction Agreements; provided, that such Confidential
Information may be disclosed to Representatives of such Receiving Party as
reasonably necessary in connection with the transactions contemplated by this
Framework Agreement and the other Transaction Agreements, so long as such
Representatives are similarly bound by an obligation of confidentiality
(including by means of applicable policies of the Receiving Party).
8.2    Permitted Disclosure. Notwithstanding the foregoing Section, a Receiving
Party shall be permitted to disclose Confidential Information of a Disclosing
Party if the Receiving Party is required by applicable Law or other legal
process or requested by any Governmental Authority asserting jurisdiction over
the Receiving Party or its Affiliates, or as necessary or appropriate to enforce
its rights under the Transaction Agreements. Such Receiving Party agrees that in
the event of any such disclosure (other than as a result of an examination by a
Governmental Authority or other regulatory authority), it will notify the
Disclosing Party as soon as practicable, unless such notification shall be
prohibited by applicable Law. Such Receiving Party shall disclose only that
portion of the Confidential Information that, in the reasonable judgment of such
Receiving Party and its Representatives, is legally required (or, in the case of
request by a Governmental Authority or other regulatory authority, that portion
ordinarily disclosed in accordance with the Receiving Party’s usual practice
with respect to such requests) and shall disclose the Confidential Information
in a manner reasonably designed to preserve its confidential nature.
8.3    Return of Confidential Information. Unless otherwise specified in
writing, all Confidential Information shall remain the property of the
Disclosing Party. Upon request of the Disclosing Party, the Receiving Party
agrees to return or destroy all Confidential Information


23

--------------------------------------------------------------------------------




received from the Disclosing Party; provided, that (i) the Receiving Party and
its Representatives may retain Confidential Information to the extent required
by any applicable Law, by any supervisory or regulatory body or by its internal
record retention policy, and (ii) the Receiving Party and its Representatives
shall in no event be required to erase, destroy or return any information from
computer systems or hard drives, tapes, memory or other electronic forms of
information retention processes, materials or equipment. All Confidential
Information so retained shall remain subject to the confidentiality obligations
set forth herein.
8.4    Data Transfer Agreement. In addition to the confidentiality provisions
set forth in Section 8.1, but subject to the provisions of Sections 8.2 and 8.3
concerning permitted disclosures and retention, each Buyer agrees to be bound by
the provisions of the Data Transfer Agreement that are applicable to the
“Company” thereunder as though such Buyer were a signatory to such Data Transfer
Agreement as the “Company” thereunder.
9.    Miscellaneous.
Except as otherwise expressly set forth in a Transaction Agreement, the
following will apply to all Transaction Agreements:
9.1    Copies of Records; Further Assurances. Each Party will promptly provide,
upon the other Party’s written request, copies of the other Party’s records in a
Party’s or any of its Subsidiaries’ possession or control. Each Party will
promptly execute, or cause its Subsidiaries to promptly execute, such other
documents and instruments, and provide such other assurances, as reasonably
necessary to carry out the purpose and intent of the Transaction Agreements.
9.2    Expenses. Upon and as a condition to the Closing, Seller shall reimburse
Rabobank for all reasonable and sufficiently detailed documented out-of-pocket
expenses (including fees, charges and disbursements of counsel) up to an
aggregate of $125,000 incurred by Rabobank in connection with the negotiation,
preparation, execution and delivery of the Transaction Agreements and any
related documentation and the consummation of the transactions contemplated
thereby. Except as otherwise set forth in the preceding sentence or in any
Transaction Agreement, all costs and expenses, including fees and disbursements
of counsel, financial advisors, and accountants, incurred in connection with any
Transaction Agreement will be paid by the Party incurring those costs and
expenses.
9.3    Entire Agreement. This Framework Agreement, together with the other
Transaction Agreements, constitutes the entire agreement between the Parties and
supersedes all prior oral and written negotiations, communications, discussions,
and correspondence pertaining to the subject matter of the Transaction
Agreements.
9.4    Order of Precedence. If there is a conflict between this Framework
Agreement and any other Transaction Agreement, this Framework Agreement will
control unless the conflicting provision of the other Transaction Agreement
specifically references the provision of this Framework Agreement to be
superseded.


24

--------------------------------------------------------------------------------




9.5    Amendments and Waivers. The Transaction Agreements may only be amended or
modified (including any waiver of or exception to any obligation or covenant
under a Transaction Agreement) by an instrument in writing signed by each Party
hereto. For the avoidance of doubt, Agent is not authorized to sign any waiver
or amendment on behalf of any Buyer without the consent of such Buyer.
9.6    Binding Effect. The Transaction Agreements will be binding upon and inure
to the benefit of the Parties and their respective heirs, legal representatives,
successors, and permitted assigns.
9.7    Assignment. Except as provided in this Framework Agreement or any other
Transaction Agreement, neither this Framework Agreement nor any other
Transaction Agreement, respectively, may be assigned or otherwise transferred,
nor may any right or obligation hereunder or under another Transaction Agreement
be assigned or transferred by any Party without the consent of the other
Parties. Any permitted assignee shall assume all obligations of its assignor
under this Framework Agreement; provided, that in the event of any assignment by
a Defaulting Buyer required pursuant to Section 4.5(b), any indemnity
obligations owed to or by such Defaulting Buyer under the Transaction Agreements
shall survive such assignment. This Framework Agreement is binding upon the
permitted successors and assigns of the Parties. Any attempted assignment not in
accordance with this Section 9.7 shall be void.
9.8    Notices. All notices, requests, demands, and other communications
required or permitted to be given under any of the Transaction Agreements by
either Party must be in writing delivered to the applicable Party at the
following address:
If to Rabobank or Agent:    
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, New York 10167
Attention:
Vikram Malkani
 
 
E-Mail:
Vikram.Malkani@rabobank.com
 
 



With copy to:
Coöperatieve Rabobank, U.A., New York Branch
245 Park Avenue
New York, New York 10167
Attention:
Chris Kortlandt
 
E-Mail:
Chris.Kortlandt@rabobank.com







25

--------------------------------------------------------------------------------




If to BTMU:    
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, New York 10020-1104
Attention:
Robert Wenzel
 
 
E-Mail:
RWenzel@us.mufg.jp
 
 



With copy to:
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
1251 Avenue of the Americas
New York, NY 10020-1104
Attention:
Thomas Giuntini
E-Mail:
TGiuntini@us.mufg.jp





If to Seller:    
PHI Financial Services, Inc.
7100 NW 62nd Avenue
P.O. Box 1050
Johnston, Iowa 50131
Attention:
Secretary
 
E-Mail:
mike.wineland@pioneer.com



With a copy to:    
E. I. du Pont de Nemours and Company
 
974 Centre Road
 
Chestnut Run Plaza 730/5218
 
Wilmington, Delaware 19805
 
Attention:
Treasury Consultant and Corporate Secretary
E-Mails:
james.p.donaghey@dupont.com
 
erik.t.hoover@dupont.com

or to such other address as any Party may designate by written notice to the
other Party. Each notice, request, demand, or other communication will be deemed
given and effective, as follows: (i) if sent by hand delivery, upon delivery;
(ii) if sent by first-class U.S. Mail, postage prepaid, upon the earlier to
occur of receipt or three (3) days after deposit in the U.S. Mail; (iii) if sent
by a recognized prepaid overnight courier service, one (1) Business Day after
the date it is given to such service; (iv) if sent


26

--------------------------------------------------------------------------------




by facsimile, upon receipt of confirmation of successful transmission by the
facsimile machine; and (v) if sent by email, upon acknowledgement of receipt by
the recipient.
9.9    GOVERNING LAW. THIS FRAMEWORK AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING
EFFECT TO THE CONFLICTS OF LAW PROVISIONS THEREOF OTHER THAN SECTIONS 5-1401 AND
5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
9.10    Jurisdiction. Each Party hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Framework Agreement, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York located in the Borough of Manhattan in the City
of New York, the courts of the United States of America for the Southern
District of New York and appellate courts from any thereof;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the applicable party at
its respective address set forth in Section 9.8 or at such other address which
has been designated in accordance therewith; and
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by Law or shall limit the right to sue in
any other jurisdiction.
9.11    WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A TRIAL BY
JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO
ANY OF THE TRANSACTION AGREEMENTS OR THE TRANSACTIONS CONTEMPLATED BY THE
TRANSACTION AGREEMENTS, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY
TYPE BROUGHT BY EITHER PARTY AGAINST THE OTHER, WHETHER WITH RESPECT TO CONTRACT
CLAIMS, TORT CLAIMS, OR OTHERWISE. EACH PARTY HEREBY AGREES THAT ANY SUCH CLAIM
OR CAUSE OF ACTION WILL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT
LIMITING THE PREVIOUS SENTENCE, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM, OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF ANY PORTION OF ANY TRANSACTION
AGREEMENTS. THIS WAIVER WILL APPLY TO ANY SUBSEQUENT AMENDMENT, RENEWAL,
SUPPLEMENT, OR MODIFICATION TO ANY OF THE TRANSACTION AGREEMENTS.


27

--------------------------------------------------------------------------------




9.12    Severability. If any provision of a Transaction Agreement is held by a
court of competent jurisdiction to be invalid, unenforceable, or void, that
provision will be enforced to the fullest extent permitted by applicable Law,
and the remainder of the applicable Transaction Agreement will remain in full
force and effect. If the time period or scope of any provision is declared by a
court of competent jurisdiction to exceed the maximum time period or scope that
that court deems enforceable, then that court will reduce the time period or
scope to the maximum time period or scope permitted by Law.
9.13    Survival. The provisions of Section 5.3(c), Article VI, Article VII,
Article VIII and this Article IX shall survive any termination or expiration of
this Framework Agreement and any of the other Transaction Agreements.
9.14    Counterparts. The Transaction Agreements and any document related to the
Transaction Agreements may be executed by the Parties on any number of separate
counterparts, by facsimile or email, and all of those counterparts taken
together will be deemed to constitute one and the same instrument; signature
pages may be detached from multiple separate counterparts and attached to a
single counterpart so that all signatures are physically attached to the same
document. A facsimile, portable document format (“.pdf”) or other electronic
format signature page will constitute an original for the purposes of this
Section 9.14 (including with respect to each of the Transaction Agreements and
related documents).
[SIGNATURE PAGES FOLLOW]




28

--------------------------------------------------------------------------------


 




IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.
Buyer and Agent:


Coöperatieve Rabobank, U.A., New York Branch






By:
/s/ Vikram Malkani
Name:
Vikram Malkani
Title:
Managing Director




By:
/s/ Chris G. Kortlandt
Name:
Chris G. Kortlandt
Title:
Managing Director





[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]


        
        
[Signature Page to Master Framework Agreement]

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.
Buyer:


The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch






By:
/s/ Thomas Giuntini
Name:
Thomas Giuntini
Title:
Director











[SIGNATURE PAGES CONTINUE ON FOLLOWING PAGE]




[Signature Page to Master Framework Agreement]

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Parties have executed this Master Framework Agreement as
of the date first written above.


Seller:


PHI Financial Services, Inc.






By:
/s/ Andrew Girardi
Name:
Andrew Girardi
Title:
President













[Signature Page to Master Framework Agreement]

--------------------------------------------------------------------------------


 


SCHEDULE 1
DEFINITIONS
As used in the Transaction Agreements, the following terms have the following
meanings unless otherwise defined in any Transaction Agreement:
“Action” means any suit in equity, action at law or other judicial or
administrative proceeding conducted or presided over by any Governmental
Authority.
“Additional Funding Conditions” has the meaning set forth in Section 4.3(a).
“Additional Funding Transaction” means a Transaction with respect to which any
Funded Purchase Price is to be paid, whether pursuant to Section 4.2(b) or
Section 4.5(a)(ii).
“Affiliate” of a Party means any Person that directly or indirectly, through one
or more intermediaries, controls, is controlled by, or is under common control
with, that Party. The term “control” (including the terms “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract, or
otherwise.
“Agent” has the meaning set forth in the Preamble.
“Aggregate Commitment Amount” means, as of any date of determination with
respect to any Transaction or proposed Transaction, the sum of the applicable
Individual Commitment Amounts for each of the Buyers as of such date of
determination.
“Aggregate Buyer Balance” means, as of any time of determination, the aggregate
Purchase Price with respect to the applicable Current Transaction.
“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, the UK
Bribery Act of 2010, and the rules and regulations promulgated thereunder, and
all other laws, rules, and regulations of any jurisdiction applicable to Seller
or any of its Subsidiaries concerning or relating to bribery or corruption.
“Anti-Money Laundering Laws” means the Patriot Act, the Money Laundering Control
Act of 1986, the Bank Secrecy Act, and the rules and regulations promulgated
thereunder, and corresponding laws of the jurisdictions in which Seller or any
of its Subsidiaries operates or in which Seller or any of its Subsidiaries will
use the proceeds of the Transactions.
“Asset Representations, Warranties and Covenants” means, collectively, the
representations, warranties and covenants set forth in Section 5.2, Section
5.3(b), Section 5.3(d), Section 5.3(f), Section 5.3(g) and Section 5.3(h).
“Book Value” means, with respect to any Eligible Farmer Loan as of any date of
determination, the outstanding principal amount of such Eligible Farmer Loan as
of such date of determination.


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


“Breakage Amount” has the meaning set forth in the Master Repurchase Agreement.
“Business Day” means any day other than (i) a Saturday or Sunday or (ii) a day
on which banking institutions located in New York City are permitted or required
by applicable Law or regulation to remain closed.
“Buyer” has the meaning set forth in the Preamble.
“CBR Score” means, with respect to any Debtor that is a natural person as of any
date of determination, the most recent numerical FICO score issued by Equifax,
Experian or TransUnion with respect to such Debtor obtained by Seller and
maintained in its records in accordance with its underwriting procedures for the
2018 season; provided, that any such Debtor for which Seller does not have a
FICO score in its records as of such date of determination (with respect to
which the most recent FICO score in Seller’s records was issued more than three
(3) years prior to such date of determination) shall be deemed to have a FICO
score of zero.
“Change of Control” means with respect to any Person, the acquisition of
ownership, directly or indirectly, beneficially or of record, by any Person or
group (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder as in effect on the date
hereof), of voting equity securities representing more than 50% of the aggregate
ordinary voting power represented by the issued and outstanding voting equity
securities of such Person; provided, that the occurrence of any of the following
shall also be treated as a Change of Control with respect to Seller:
(a)    Topco ceases to own, directly or indirectly, 100% of the issued and
outstanding equity interests in Guarantor (other than, unless redeemed or
otherwise extinguished, the Preferred Stock - $4.50 Series and the Preferred
Stock - $3.50 Series of Guarantor outstanding on March 22, 2016);
(b)    Guarantor violates the provisions of Sections 5.09, 6.01 or 6.05 of the
Revolver, as amended from time to time;
(c)    Guarantor violates the provisions of Section 6.02 of the Revolver, as
amended from time to time, replacing the reference to a “Default” thereunder
with an Event of Default under this Framework Agreement; or
(d)    Seller ceases to be a direct or indirect wholly-owned Subsidiary of
Guarantor.
“Code” means the Internal Revenue Code of 1986, as amended.
“Commitment Reduction Date” means the each of the Monthly Dates occurring in
October, 2018 and November, 2018.
“Confidential Information” means any and all information, know-how and data,
technical or non-technical, disclosed or provided by one Party to another Party
concerning any of the Transaction Agreements, the subject matter thereof or any
of the transactions contemplated thereby, whether


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


disclosed or provided in oral, written, graphic, photographic, electronic, or
any other form, but excluding any such information to the extent that such
information:
(a)    is or becomes generally known or available to the public without breach
of this Framework Agreement;
(b)    is known to the Receiving Party or any of its Representatives at the time
of disclosure, as evidenced by written records of the Receiving Party;
(c)    is independently developed by the Receiving Party or any of its
Representatives, as evidenced by written records of the Receiving Party; or
(d)    is disclosed to the Receiving Party by a third party who, to the
knowledge of the Receiving Party, is not bound by any duty of confidentiality to
the Disclosing Party.
“Confirmation” has the meaning set forth in the Master Repurchase Agreement.
“Contract” means contracts, leases, deeds, mortgages, licenses, instruments,
notes, commitments, undertakings, indentures, joint ventures and all other
agreements, commitments, and legally binding arrangements, whether written or
oral.
“Current Transaction” means, as of any time of determination, the Transaction,
if any, outstanding at such time of determination.
“Data Transfer Agreement” means that certain Data Transfer Agreement dated as of
September 15, 2015, between Agent and Guarantor, as set forth on Schedule 4.
“Debtor” means, with respect to any Eligible Farmer Loan, each of the Persons
designated as a “borrower” under the applicable Loan Agreement.
“Deemed Roll-Over Conditions” has the meaning set forth in Section 4.3(c).
“Deemed Roll-Over Transaction” has the meaning set forth in Section 4.1(c).
“Defaulting Buyer” has the meaning set forth in Section 4.5.
“Direct Taxes” means sales, use, excise, gross receipts, fuel, value added,
export/import, acquisition, transfer and similar Taxes, or any inspection fees,
environmental fees and similar amounts imposed on or with respect to any
Eligible Farmer Loan or any Contracts related thereto.
“Disclosing Party” means the Party who provides (by any means, including
indirectly through Agent or any third party or third party application or
website) any Confidential Information to the Receiving Party.
“Distribution Amount” means, for any Buyer with respect to any Funded Repurchase
Price or Margin Payment paid by Seller in connection with any Transaction, an
amount equal to the product of


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


such Funded Repurchase Price or Margin Payment, multiplied by such Buyer’s
Undivided Funding Percentage as of the date such Funded Repurchase Price or
Margin Payment was paid by Seller to Agent.
“DowDuPont Merger” means that certain merger of equals transaction completed as
of August 31, 2017 pursuant to and as contemplated by the Agreement and Plan of
Merger, dated as of December 11, 2015, by and among The Dow Chemical Company,
DowDuPont Inc. (f/k/a Diamond-Orion Holdco, Inc.), Diamond Merger Sub, Inc.,
Orion Merger Sub, Inc. and Guarantor, as supplemented by the Orion Disclosure
Letter thereto and the Diamond Disclosure Letter thereto, each dated as of the
same time, and as subsequently amended on March 31, 2017.
“Eligible Farmer Loan” means any outstanding loan made by Seller to a customer
of Seller or its Affiliates in connection with Seller’s Pioneer Deferred Payment
Plan program with a stated final maturity date of December 1, 2018 (the “Farmer
Loan Maturity Date”).
“ERISA Event” has the meaning ascribed to such term in the Revolver.
“Event of Default” means any of the following:
(a)    Seller or Guarantor shall have failed to pay any margin payment required
to be paid under Paragraph 4(a) of the Master Repurchase Agreement or any
Repurchase Price due and payable on the Scheduled Facility Expiration Date or on
any Commitment Reduction Date, in each case, when and as the same shall become
due and payable;
(b)    Seller or Guarantor shall have failed to pay any Repurchase Price (other
than any Repurchase Price payable on the Scheduled Facility Expiration Date or
any Commitment Reduction Date), Price Differential, any fee required to be paid
under the Fee Letter or the Side Letter, any amount required to be refunded
pursuant to Section 4.5(a)(iii) hereof, or any other amounts owing under any
Transaction Agreement (other than amounts specified in clause (a) of this
definition), in each case, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three (3) or more
Business Days;
(c)    Seller shall fail to perform any covenant set forth in Section 5.3(f)(i)
or Section 5.3(o);
(d)    Seller or Guarantor shall fail to observe or perform any covenant,
condition or agreement contained in this Framework Agreement or any other
Transaction Agreement (excluding (i) any covenants, conditions or agreements
contained in the Asset Representations, Warranties and Covenants unless the
failure to observe such covenants, conditions and agreements would, individually
or in the aggregate, have a Material Adverse Effect and (ii) any covenants,
conditions or agreements specified in clauses (a), (b) or (c) of this
definition) and such failure shall continue unremedied for a period of 30 or
more days;
(e)    any representation or warranty made or deemed made by or on behalf of
Seller or Guarantor in or in connection with this Framework Agreement, any other
Transaction Agreement or


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


any amendment or modification hereof or thereof, shall prove to have been
incorrect in any material respect when made or deemed made (excluding any
representations or warranties contained in the Asset Representations, Warranties
and Covenants unless the failure of such representations and warranties would,
individually or in the aggregate, have a Material Adverse Effect), and such
failure to be correct shall continue unremedied for a period of 30 or more days;
(f)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of either of Seller or Guarantor or its debts, or of a substantial part
of the assets thereof, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for either of Seller or Guarantor or for a substantial part of
its assets, and in any such case, such proceeding or petition shall continue
undismissed for a period of 60 or more days or an order or decree approving or
ordering any of the foregoing shall be entered;
(g)    Seller or Guarantor shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (f) of this definition, (iii) apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for Seller or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or (vi)
take any action for the purpose of effecting any of the foregoing;
(h)    Seller or Guarantor shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due;
(i)    one or more judgments for the payment of money in an aggregate amount (to
the extent not covered by insurance) in excess of $100,000,000 shall be rendered
against Seller, Guarantor or any Material Subsidiaries of Guarantor or any
combination thereof, and the same shall remain undischarged for a period of
thirty (30) or more consecutive days during which execution shall not be
effectively stayed, vacated or bonded pending appeal;
(j)    an ERISA Event shall have occurred that, in the reasonable determination
of Agent, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; and
(k)    the Guaranty shall cease to be in full force and effect, or its validity
or enforceability shall be disputed by Seller or Guarantor.
“Facility Expiration Date” means the Scheduled Facility Expiration Date;
provided, that on any Business Day following the occurrence of a Change of
Control with respect to Guarantor or Seller, Agent may deliver a written notice
to Seller terminating the Facility Term, in which case the Facility Expiration
Date shall be the first Monthly Date to occur that is at least five (5) Business
Days following the date of such delivery.


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


“Facility Term” means the period beginning on the Effective Date and ending on
the Facility Expiration Date.
“Farmer Loan Maturity Date” has the meaning set forth in the definition of
Eligible Farmer Loan.
“Fee Letter” means that certain Fee Letter Agreement dated as of the Effective
Date, by and between Seller, Agent and the Buyers.
“Framework Agreement” has the meaning set forth in the Preamble.
“Funded Purchase Price” means, with respect to any Transaction entered into (or
proposed to be entered into) on any Purchase Date, the excess of (a) Purchase
Price for such Transaction over (y) the amount of Repurchase Price under the
Transaction (if any) whose Repurchase Date coincides with such Purchase Date
which is netted against such Purchase Price in accordance with Paragraph 12 of
the Master Repurchase Agreement (any such netting being subject to Paragraph 12
of Annex I to the Master Repurchase Agreement).
“Funded Repurchase Price” means, with respect to any Transaction expiring on any
Repurchase Date, the Repurchase Price for such Transaction minus the amount of
any Purchase Price under any other Transaction whose Purchase Date coincides
with such Repurchase Date which is netted against such Repurchase Price in
accordance with Paragraph 12 of the Master Repurchase Agreement (any such
netting being subject to Paragraph 12 of Annex I to the Master Repurchase
Agreement).
“Funding Amount” means, with respect to any Buyer in connection with any
proposed Additional Funding Transaction, an amount equal to the product of (x)
the Funded Purchase Price anticipated to be payable with respect to such
Additional Funding Transaction (as specified in the relevant Funding Notice and
without regard to any subsequent reduction thereof) multiplied by (y) such
Buyer’s Undivided Commitment Percentage with respect to such Additional Funding
Transaction; provided, that if one or more Buyers are Defaulting Buyers as of
the date on which Agent delivers (or is required to deliver) the relevant
Funding Notice in connection with such proposed Additional Funding Transaction
pursuant to Section 4.2(a), then solely for purposes of calculating the
applicable Funding Amounts for each Buyer in connection with such proposed
Additional Funding Transaction, (i) the Undivided Commitment Percentage of each
such existing Defaulting Buyer with respect to such Additional Funding
Transaction shall be deemed to be zero, and (ii) the Undivided Commitment
Percentages of the remaining Buyers shall be deemed to be proportionately
increased (as calculated by Agent and indicated in the relevant Funding Notice
for such proposed Additional Funding Transaction) such that the sum of the
Undivided Commitment Percentages of such remaining Buyers equals 100%.
“Funding Notice” has the meaning set forth in Section 4.2(a).
“GAAP” means generally accepted accounting principles as applied in the United
States.
“Governmental Authority” means any federal, state, local or foreign government
or political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supranational bodies such as the European Union or the European Central Bank).
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority.
“Guarantor” means E. I. du Pont de Nemours and Company, a Delaware corporation.
“Guaranty” means that certain Guaranty, dated as of the Effective Date, executed
by Guarantor in favor of Buyers.
“Individual Buyer Balance” means, for any Buyer as of any time of determination,
the excess, if any, of (x) the aggregate amount of Funded Purchase Price funded
by such Buyer and applied to Purchase Price over (y) the aggregate Distribution
Amounts allocated to such Buyer with respect to amounts of Funded Repurchase
Price or Margin Payments paid by Seller (excluding any such amounts of Funded
Repurchase Price attributable to payments of Price Differential), in each case,
in connection with the Current Transaction and all prior Transactions as of such
time of determination, subject to transfer or adjustment in accordance with the
terms hereof.
“Individual Commitment Amount” means, with respect to each Buyer in connection
with any outstanding or proposed Transaction, the amount set forth in Schedule 5
to this Framework Agreement for such Buyer corresponding to the calendar month
in which the Purchase Date for such Transaction occurs, subject to transfer or
adjustment in accordance with the terms hereof.
“Law” means any statute, law, ordinance, regulation, rule, code, order,
constitution, treaty, common law, judgment, decree, other requirement or rule of
law of any Governmental Authority.
“Loan Agreement” means, with respect to each Eligible Farmer Loan, the Contract
governing such loan, as amended.
“Margin Deficit” has the meaning set forth in the Master Repurchase Agreement.
“Margin Payment” means any cash transferred by Seller to Agent as required
pursuant to Paragraph 4(a) of the Master Repurchase Agreement or as permitted
under Paragraph 4(f) of Annex I to the Master Repurchase Agreement.
“Market Value” has the meaning set forth in the Master Repurchase Agreement.
“Master Repurchase Agreement” means that certain 1996 SIFMA Master Repurchase
Agreement dated as of February 13, 2018, between Seller and Buyers, including
Annex I thereto (and as amended thereby).
“Material Adverse Effect” means a material adverse effect on (a) the Eligible
Farmer Loans, taken as a whole, (b) the ability of Seller to perform any of its
obligations under the Transaction


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


Agreements to which it is a party or (c) the rights of or benefits available to
the Buyers under the Transaction Agreements.
“Material Subsidiary” has the meaning ascribed to such term in the Revolver.
“Monthly Date” means each of (i) February 23, 2018 and (ii) the eleventh (11th)
Business Day of each subsequent calendar month occurring during the Facility
Term.
“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.
“Organizational Documents” means a Party’s articles or certificate of
incorporation and its by-laws or similar governing instruments required by the
laws of its jurisdiction of formation or organization.
“Party” and “Parties” have the meaning set forth in the Preamble.
“Permits” means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances and similar rights obtained, or required
to be obtained, from Governmental Authorities.
“Person” means an individual, corporation, partnership, joint venture, limited
liability company, Governmental Authority, unincorporated organization, trust,
association, or other entity.
“Portfolio Schedule” has the meaning set forth in the Master Repurchase
Agreement.
“Potential Event of Default” means the occurrence of any event that, with the
giving of notice or lapse of time, would become an Event of Default.
“Price Differential” has the meaning set forth in the Master Repurchase
Agreement.
“Pricing Rate” has the meaning set forth in the Master Repurchase Agreement.
“Purchase Date” has the meaning set forth in the Master Repurchase Agreement.
“Purchase Price” has the meaning set forth in the Master Repurchase Agreement.
“Purchased Securities” has the meaning set forth in the Master Repurchase
Agreement.
“Rabobank” has the meaning set forth in the Preamble.
“Recalculation Date” means each of October 29, 2018, November 26, 2018, December
4, 2018 and December 11, 2018, as each such date may be adjusted at the request
of Seller with the consent of Agent.
“Receiving Party” means the Party to whom any Confidential Information is
provided (by any means, including indirectly through Agent or any third party or
third party application or website) by the Disclosing Party.


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, sub-agents, trustees
and advisors of such Person and of such Person’s Affiliates.
“Representatives” means, with respect to any Person, its Affiliates, and the
respective directors, officers, employees, consultants, representatives,
attorneys, accountants, auditors, professional advisors and agents of such
Person and each such Affiliate.
“Repurchase Date” has the meaning set forth in the Master Repurchase Agreement.
“Repurchase Price” has the meaning set forth in the Master Repurchase Agreement.
“Revolver” means that certain Credit Agreement dated as of May 21, 2014, as
amended and restated as of March 22, 2016, among Guarantor, as Borrower, the
Lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (as such agreement may be amended, restated or otherwise
modified from time to time).
“Roll-Over Conditions” has the meaning set forth in Section 4.3(b).
“Roll-Over Portfolio Schedule” has the meaning set forth in Section 4.1(d)(C).
“Roll-Over Transaction” means any Transaction other than an Additional Funding
Transaction.
“Sanctioned Country” means, at any time, a country or territory that is the
target of comprehensive, country-wide or territory-wide Sanctions.
“Sanctioned Person” means, at any time, (a) any Person that is the target of any
Sanctions, (b) listed in any Sanctions-related list of designated Persons
maintained by any U.S. Governmental Authority (including OFAC), Her Majesty’s
Treasury of the United Kingdom, the United Nations Security Council, the
European Union or the Netherlands, (c) any Person organized or resident in a
Sanctioned Country or (d) any Person that is fifty-percent or more owned,
directly or indirectly, in the aggregate by, or is otherwise controlled by
(within the meaning of applicable Sanctions Laws), any Person referred to in
clauses (a), (b) or (c) above.
“Sanctions” means the economic or financial sanctions, trade embargoes or
anti-terrorism programs implemented by Sanctions Laws.
“Sanctions Laws” means the laws, rules, regulations and executive orders
promulgated or administered to implement economic or financial sanctions, trade
embargoes or anti-terrorism programs by (a) any U.S. Governmental Authority
(including OFAC), including Executive Order 13224, the Patriot Act, the Trading
with the Enemy Act, the International Emergency Economic Powers Act; (b) Her
Majesty’s Treasury of the United Kingdom; (c) the United Nations Security
Council; (d) the European Union; or (e) the Netherlands.
“Scheduled Facility Expiration Date” means December 17, 2018.


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


“Security Interest” means any pledge, charge, lien, assignment by way of
security, retention of title and any other encumbrance or security interest
whatsoever created or arising under any relevant law, as well as any other
agreement or arrangement having the effect of or performing the economic
function of the same.
“Seller” has the meaning set forth in the Preamble.
“Side Letter” means that certain Side Letter Agreement dated as of the Effective
Date, by and between Seller and Rabobank.
“Subsidiary” of any Person means any corporation, partnership, limited liability
company, association, trust, unincorporated association or other legal entity of
which such Person (either alone or through or together with any other
Subsidiary), (i) owns, directly or indirectly, fifty percent (50%) or more of
the shares of capital stock or other equity interests that are generally
entitled to vote for the election of the board of directors or other governing
body of such corporation or other legal entity; or (ii) has the contractual or
other power to designate a majority of the board of directors or other governing
body (and, where the context permits, includes any predecessor of such an
entity).
“Tax” means all taxes, levies, imposts, duties, deductions, withholdings
(including backup withholding), assessments, fees or other charges payable to or
imposed by any Governmental Authority, including any sales, use, excise or
similar taxes and inclusive of any interest, additions to tax, penalties or
fines applicable thereto.
“Topco” means DowDuPont Inc., a Delaware corporation.
“Transaction” has the meaning set forth in the Master Repurchase Agreement.
“Transaction Agreements” has the meaning set forth in Section 2.1.
“Transaction Conditions” means (i) in the case of any Additional Funding
Transaction, the Additional Funding Conditions, (ii) in the case of any
Roll-Over Transaction, the Roll-Over Conditions and (iii) in the case of any
Deemed Roll-Over Transaction, the Deemed Roll-Over Conditions.
“Transaction Notice” has the meaning set forth in Section 4.1.
“Transaction Period” means, with respect to any Transaction, the period
commencing on (and including) the Purchase Date for such Transaction and
expiring on (but excluding) the Repurchase Date for such Transaction.
“Transaction Portfolio” means, with respect to any Transaction, the portfolio of
Eligible Farmer Loans comprising the Purchased Securities acquired by Buyers in
connection with such Transaction, as such portfolio may be modified from time to
time during the Transaction Period for such Transaction in accordance with the
terms of the Master Repurchase Agreement and applicable Confirmation.
“Undivided Commitment Percentage” means, with respect to any Buyer as of any
date of determination or in connection with any Transaction or proposed
Transaction, a fraction (expressed as


Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------

 


a percentage) (a) the numerator of which is the Individual Commitment Amount of
such Buyer applicable to such Transaction as of such date of determination and
(b) the denominator of which is the Aggregate Commitment Amount in connection
with such Transaction as of such date of determination.
“Undivided Funding Percentage” means, with respect to any Buyer as of any date
of determination in connection with any Transaction, a fraction (expressed as a
percentage), (a) the numerator of which is the Individual Buyer Balance of such
Buyer as of such date of determination and (b) the denominator of which is the
Aggregate Buyer Balance as of such date of determination.
“Weighted Average CBR Score” means, with respect to any Transaction Portfolio,
the average of the CBR Scores for the applicable Debtors with respect to all
Eligible Farmer Loans included in such Transaction Portfolio made to Debtors who
are natural persons, weighted in accordance with the respective Book Values of
such Eligible Farmer Loans.






Schedule 1 to Master Framework Agreement

--------------------------------------------------------------------------------


 




SCHEDULE 5
INDIVIDUAL COMMITMENT AMOUNTS
($ in millions)


 
Rabobank


BTMU


February 2018


$50




$50


March 2018


$150




$150


April 2018


$300




$300


May 2018


$550




$550


June 2018


$650




$650


July 2018


$650




$650


August 2018


$650




$650


September 2018


$650




$650


October 2018


$550




$550


November 2018


$400




$400









Schedule 5 to Master Framework Agreement